
	
	
	
		II
		110th CONGRESS
		1st Session
		S. 905
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2007
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to eliminate
		  the taxable income limit on percentage depletion for oil and natural gas
		  produced from marginal properties.
	
	
		1.Elimination of taxable income
			 limit on percentage depletion for oil and natural gas produced from marginal
			 properties
			(a)In
			 generalSubparagraph (H) of
			 section 613A(c)(6) of the Internal Revenue Code of 1986 (relating to oil and
			 natural gas produced from marginal properties) is amended to read as
			 follows:
				
					(H)Nonapplication
				of taxable income limit with respect to marginal productionThe
				second sentence of subsection (a) of section 613 shall not apply to so much of
				the allowance for depletion as is determined under subparagraph
				(A).
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
